      9:19-cv-02163-RMG         Date Filed 12/11/20   Entry Number 49     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Ted D. Ellis and Teresa Ellis,         )
                                       )
              Plaintiffs,              )
                                       )
              v.                       )          C/A No.: 9:19-cv-2163-RMG-MGB
                                       )
Cody Kirkman, Individually: Amber      )
Swinehammer, Individually: Lindsey     )
Gibson, Individually; Cody C. Kirkman, )
Amber Swinehammer, and Lindsey         )
Gibson, as agents/officers of Town of )
Bluffton Police Department; and Town )
Bluffton Police Department,            )
                                       )
              Defendants.              )
________________________________ )

                          ___________________________________

                                    STATUS REPORT
                          ___________________________________

           By the Court’s Order and Report and Recommendation, (Docket Entry 44), the Court

granted Defendants’ Motion to Stay (Docket Entry 33) and required monthly status updates.

There have been no published decisions regarding the status of the criminal investigation

into the underlying matter. On December 10, 2020, the undersigned counsel left messages

for AUSA Ben Garner and FBI Special Agent, George French, assigned to the Criminal

Investigation. In a return call from Agent French, he confirmed that he has been in

communication with AUSA Ben Garner, that the investigation is still on-going and that no

prosecutorial decision has yet been made in the matter. To date, the reasons set forth in

support of the Order to Stay remain unchanged.

Doc #866
      9:19-cv-02163-RMG      Date Filed 12/11/20   Entry Number 49      Page 2 of 2




                                        Respectfully submitted,

                                        LAW OFFICES OF CHRISTY L. SCOTT, LLC

                                 By:    s/Christy L. Scott
                                        Christy L. Scott, Fed. ID No. 6215
                                        Post Office Box 1515, 108 Carn Street
                                        Walterboro, SC 29488
                                        (843) 782-4359
                                        Email: cscott@lawofficeofchristyscott.com

                                        ATTORNEY FOR DEFENDANTS
                                        Cody C. Kirkman, Individually and as an Officer
                                        of Town of Bluffton Police Department; Amber
                                        Swinehamer,           (mistakenly         spelled
                                        Swinehammer), Individually and as an Officer of
                                        Town of Bluffton Police Department; former
                                        Bluffton police officer Lindsey Gibson, sued
                                        individually and as a former police officer of the
                                        Bluffton Police Department and the Town of
                                        Bluffton Police Department

December 11, 2020

Walterboro, South Carolina




Doc #866
